               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )      No. 19 CR 615
      v.                              )
                                      )      Judge John Z. Lee
DON MORGAN,                           )
                                      )
            Defendant.                )

                   MEMORANDUM OPINION AND ORDER

      On a snowy afternoon in February 2018, an anonymous 911 caller reported

that a tall Black man in a beige leather coat and a white and red hat had a gun in

his pocket. When Chicago Police Department (“CPD”) officers responded to that

call in a marked police vehicle, they saw a man closely matching that description

looking over his shoulder and hurriedly walking into a nearby residence. The

officers confronted the man while he waited in the vestibule of the residence,

ordered him out of the building, handcuffed and searched him, and recovered a

firearm from his waistband.     That man was the Defendant in this case, Don

Morgan.

      Morgan was booked and charged with one count of being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). He now

moves to suppress the gun, arguing that the officers did not have reasonable

suspicion to stop and frisk him pursuant to Terry v. Ohio, 392 U.S. 1 (1968). For

the reasons set forth below, Morgan’s motion is denied.
                               I.     Background

      The Court conducted an evidentiary hearing in this matter and heard

testimony from CPD Officers William Watson and Jason Davis, as well as from

Morgan.1 The government also submitted video taken from a police observation

device (“POD”) camera, Watson and Davis’s body-worn camera footage, and audio

from the 911 call. The following are the Court’s factual findings based on the

evidence presented at the hearing and submitted with the parties’ briefs.        In

making these findings, the Court has weighed the testimony and demeanor of the

witnesses who testified at the evidentiary hearing.

A.    Findings Based on Uncontested Recorded Evidence

      In the afternoon on February 18, 2019, Don Morgan was standing on a

snowy sidewalk in front of 5648 South Morgan Street in the Englewood

neighborhood of Chicago. Gov’t’s Ex. 2, Police Observation Device Video (“POD

Video”) at 1:05. Morgan was at that address to visit a family friend who lived

there, 1/22/21 Tr. at 95:2–11, and just before 3:00 p.m., he was outside talking to

two other friends, POD Video at 1:05; 1/22/21 Tr. at 94:4–9.

      At 2:57 p.m., an anonymous man called 911. Govt’s Ex. 1A, 911 Call at 0:00–

06. He stated: “There’s a guy walking down 56th and Morgan, with a beige leather

coat on, with a white and red cap on, with a gun in his pocket.” Id. at 0:10–22.

When asked, the caller further elaborated that the individual was wearing a black



1    Due to exigencies related to the COVID-19 pandemic, Officer Wilson testified on
November 2, 2020, and Officer Davis and Mr. Morgan testified on January 22, 2021.


                                         2
hood in addition to the red and white cap, and that the individual was tall, Black,

and proceeding north on Morgan toward West 56th Street. Id. at 0:35–48.

        Shortly before 2:59 p.m., the dispatcher asked officers to report to 56th and

Morgan to investigate. Gov’t’s Ex. 1B, Zone 8 Dispatch 1455–1555 Hours at 3:45–

4:15.    The Englewood neighborhood is an area known for gun violence and

narcotics. See 11/2/21 Tr. at 4:10–11.

        The scene on Morgan Street was captured on the POD camera located at the

corner of Morgan and West 57th Streets.         At 2:59 p.m., three men are seen

conversing on the sidewalk.     POD Video at 1:05; 1/22/21 Tr. at 99:2–12. One of

them is wearing a beige and red letterman-style jacket with a black hood up over

a red and white cap; another holds a shovel he had just used to clear some snow

from the sidewalk; and the third is wearing a black hoodie. POD Video at 1:05.

Morgan is the individual wearing the letterman-style jacket.          1/22/21 Tr. at

100:11–12.

        Thirty seconds after 3:00 p.m., the friend with the shovel heads inside. POD

Video at 2:31–41. After lingering on the street for another twenty seconds, Morgan

begins to walk south—in the direction of 57th Street—toward the multi-residential

building at 5648 South Morgan. Id. at 2:50–3:00. As he approaches the building,

Morgan briefly looks north over his right shoulder in the direction of the man in

the black hoodie. Id. Then, Morgan proceeds to jog up a short set of stairs to 5648

South Morgan’s small front porch. Id.




                                          3
       At 3:01 p.m., Morgan opens the door to the residence, and a marked police

car simultaneously speeds into the frame of the POD camera, traveling north on

Morgan from 57th Street toward 56th Street. Id. at 3:00–3:05. Because the POD

camera has been zoomed in on 5648 South Morgan Street, only that address and

the lot immediately south of it are visible in the frame; but, it is reasonable to

conclude that the officers in the vehicle could see Morgan before their car appears

on the video. Id. The police car did not have its lights or sirens turned on. Id.;

11/2/20 Tr. at 25:3–19.

       Just as the police car comes to a stop in front of 5648 South Morgan Street,

Morgan can be seen entering the vestibule of the residence. POD Video at 3:05–

3:12. As two police officers—Davis and Watson—exit the vehicle and race toward

the building, the door to the vestibule shuts behind Morgan. Id. Five seconds

after the vestibule door closes, Officer Davis opens it with his hand, gun pointed

at Morgan. Id. at 3:09–3:14. Morgan then comes out of the building with his hands

raised, id. at 3:14–3:23, and Officer Watson proceeds to handcuff him, Gov’t’s Ex.

3A, Officer Watson’s Body-Worn Camera Video (“Watson’s BWC”) at 0:01. Once

Morgan is handcuffed, Davis retrieves a firearm from Morgan’s waistband. Id. at

0:08–0:11; see also 1/22/21 Tr. at 105:6–9.

       About twenty seconds later, the video shows Watson activating his body-

worn camera,2 and almost immediately thereafter, an unidentified officer can be



2      The body-worn cameras used by the officers typically capture and save thirty seconds
of video in their buffer memory prior to their activation by the officer. However, these thirty
seconds of video have no sound. 11/2/20 Tr. at 18:10–19:7.

                                              4
heard saying, “You almost got lit the fuck up.” Id. at 0:30–33. Although the next

few seconds of audio are indistinguishable, Morgan can be heard asking, “How am

I reaching when I’m cuffed up, huh?” Id. at 0:33–38. The first speaker responds,

“Before—we told you not to reach.” Id. at 0:38–42. As Watson continues to pat

Morgan down, Morgan says, “I ain’t got nothing else on me, bro.” Id. at 0:42–44.

       The officers then escort Morgan to the street. At this point, three marked

and two unmarked police vehicles can be seen parked in front of the residential

complex. Id. at 1:01. Morgan is placed in the back seat of a marked squad car,

where he is given his Miranda warnings and asked if he has a FOID—or Firearm

Owners Identification—card.3 Id. at 2:18–3:15. Morgan responds, “I’m bogus,

man, I know what the lick is.” Id. at 3:15–19. Watson interpreted this statement

to mean that Morgan did not have a FOID card. 11/2/20 Tr. at 23:15–24:3. The

officers then transported Morgan to the station to be booked. 1/22/21 Tr. at 90:19–

25.

B.     Findings Based on Disputed Testimony

       While the preceding factual findings follow directly from undisputed

recorded evidence, the parties contest additional details not captured on video or

audio. First, the government contends that, when Morgan briefly looked north

over his shoulder (away from Davis and Watson’s marked car approaching from

the south) while walking up the stairs at 5648 South Morgan, he must have seen


3      “No person may acquire or possess any firearm, stun gun, or taser within [Illinois]
without having in his or her possession a Firearm Owner’s Identification Card previously
issued in his or her name by the Department of State Police.” 430 Ill. Comp. Stat. 65/2(a)(1).


                                              5
a second, unmarked police vehicle that was approaching from that direction. See

11/2/20 Tr. at 21:21–22:16.   From this inference, the government argues that

Morgan’s jog up the steps of 5648 South Morgan indicated his desire to evade the

police.

      But the record does not support this inference. Morgan looked down the

street a full fifteen seconds before Davis and Watson’s marked vehicle stopped in

front of 5648 South Morgan. See POD Video at 2:52–3:07; see also 1/22/21 Tr. at

100:8–23. And Morgan testified convincingly that he was looking north toward his

friend in the black hoodie (with whom he had been speaking earlier) and not

toward the unmarked police car. See 1/22/21 Tr. at 100:8–23. In fact, because the

marked squad car that first arrived on the scene did not have its lights or sirens

turned on, the Court accepts Morgan’s testimony that he did not see or hear either

police vehicle before Officer Davis opened the vestibule door to the building. See

1/22/21 Tr. at 94:21–95:1.

      Second, the government claims that the speed at which Morgan traveled up

the stairs to the front door of 5648 South Morgan cast him in a suspicious light.

But the POD video shows that, although Morgan did ascend the stairs at a brisk

pace, the manner at which he climbed the stairs was not atypical of anyone who

traverses a short set of stairs. See POD video at 2:53–59.

      In addition to Morgan’s pace, however, the government points to testimony

by both officers that, as they were exiting their vehicle, Davis called to Morgan

and instructed him to stop, but Morgan did not comply. See 11/2/20 Tr. at 16:20–



                                        6
17:5 (Watson); 1/22/21 Tr. at 64:17–19 (Davis). Based on that, combined with

Morgan’s bounding up the stairs, both officers stated that they believed Morgan’s

conduct was evasive. Davis testified: “Based on m[y] giving clear verbal direction

and based on the nature of the call, I believe that [Morgan’s] entry into that

residence was an attempt by the suspect to evade contact with myself.” 1/22/21

Tr. at 64:17–19. Watson similarly stated: “As we w[ere] pulling up, we observed

him. He observed us. He turned around rapidly as if he was going to flee into the

building, which he attempted to do.” 11/2/20 Tr. at 32:3–10. Watson subsequently

clarified that Morgan “didn’t run, but he briskly walked into the vestibule at that

residence.” Id. at 32:25–33:1; see also id. at 39:11–17.4

       Morgan provided a different perspective on the events. He testified that,

after completing his conversation with the other two men, he went to 5648 South

Morgan to visit a family friend. Id. at 94:24–95: 11. Morgan further recounted

that he did not see or hear any police officers until Officer Davis opened the

vestibule door and pointed a firearm at Morgan. Id. at 96:2–97:3; 107:15–109:8.

The POD video tends to corroborate this account: it shows Morgan moving toward

5648 South Morgan shortly after the man with the shovel heads into another

nearby residence, and the third man begins to cross the street. POD Video at 2:31–

3:00. By the time the marked police car driven by Davis and Watson enters the


4      Watson also testified that Davis ran up the stairs and arrived at the front door in time
to prop the vestibule door open with his foot before it closed—a conclusion that is contradicted
by the video evidence. See 11/2/20 Tr. at 18:6–9; POD Video at 3:05–3:12. In fact, Davis
acknowledged that he had to reopen the vestibule door with his hand after he reached the
porch. 1/22/21 Tr. at 64:20–5.


                                               7
frame, Morgan is already on the porch and opening the vestibule’s outer door. Id.

at 3:01–05. When Davis and Watson are opening their car doors, Morgan’s body

is already turned toward the inner door of the vestibule, id. at 3:03–3:10, and the

outer door is closed by the time that Davis and Watson fully exit the police vehicle,

id.

      It bears mentioning, however, that Officers Watson and Davis arrived too

late to observe the conversation that Morgan was having with the other men on

the street. See POD Video at 2:31–41; 3:00–05 (showing the man with the shovel

heading inside over thirty seconds before the marked police vehicle enters the POD

camera view). Nor were the officers aware that Morgan knew the man in the

hoodie, who was crossing the street to the north of Morgan. What the officers did

see when they arrived at the scene was a man, who fit the 911 caller’s description,

looking over his shoulder (in the direction of what the officers knew to be an

unmarked police vehicle) and heading into a residential building at a hurried pace.

The Court therefore credits Davis and Watson’s testimony that they found

Morgan’s behavior suspicious.

      Third, the parties dispute what Morgan did or said after Davis opened the

vestibule door and before the body-worn camera footage begins. Officer Davis

testified that he saw Morgan reach toward his waistband when Davis first opened

the vestibule door.   1/22/21 Tr. at 87:21–23.     And both officers testified that

immediately after Davis confronted Morgan in the vestibule, Morgan stated words

to the effect of “I have a gun.”   11/2/20 Tr. at 18:3–9; 1/22/21 Tr. at 66:8–10.



                                         8
According to Davis, Morgan also said the gun was in his waistband. 1/22/21 Tr. at

75:13–17. By contrast, Morgan denied reaching toward his waistband or telling

the officers that he had a gun. 1/22/21 Tr. at 97:10–98:15.

      To support the officers’ account, the government relies on several details.

First, it points to the fact that Davis and Watson immediately searched Morgan’s

waistband—not his pocket, where the 911 caller had stated the gun would be—

after handcuffing Morgan. 1/22/21 Tr. at 75:13–17 (Davis’s testimony); see also id.

at 105:6–9 (Morgan admitting that Officer Davis “immediately went to [his]

waistband area to recover that firearm”); Watson’s BWC at 0:08–0:11.           The

government also relies on the verbal exchange that was captured on video, in

which the unidentified officer told Morgan, “You almost got lit the fuck up”;

Morgan responded, “How am I reaching when I’m cuffed up, huh?”; and the first

speaker replied, “Before—we told you not to reach.” Watson’s BWC at 0:30–42.

Additionally, the paperwork prepared by each officer shortly after the arrest notes

that Morgan made a voluntary statement that he possessed a gun prior to being

frisked. See 11/2/20 Tr. at 4:18–45:4.

      Morgan, in turn, points out that each officer reported Morgan’s alleged

statement about the gun “non-verbatim” in the paperwork, insinuating that, in

filling out reports shortly after the events in question, the officers should have

remembered exactly what he had said—if he actually had said it. See id.; see also

Gov’t’s Ex. 4, Case Incident Report at 2 (indicating that Davis prepared the report

at 4:34 p.m. on the day of the incident). Furthermore, Morgan observes that



                                         9
Davis’s case report neither mentions that Morgan reached toward his waistband

nor indicates that Morgan specified the location of the gun when he allegedly

alerted the officers to its presence. 1/22/21 Tr. at 87:21–89:18. Morgan also flags

other inconsistencies between the officers’ testimony and the video evidence—for

example, each officer testified that he was the one who placed Morgan in

handcuffs, see 11/2/20 Tr. at 42:15–16; 1/22/21 Tr. at 65:25, 66:12–13, even though

the body-worn camera video clearly shows that it was Watson, see Watson’s BWC

at 0:00–05.

      After weighing the evidence presented and the credibility of each witness,

the Court finds that Officer Davis reasonably believed that Morgan reached for his

waistband before complying with his commands. Davis’s testimony is corroborated

by the contemporaneous video evidence that (1) Davis immediately searched

Morgan’s waistband, not his pocket, and (2) an unknown officer stated that

Morgan was nearly “lit . . . up” after the officers “told [him] not to reach.” See

Watson’s BWC at 0:08–0:11, 0:30–42. As for whether Morgan voluntarily admitted

to possessing a gun, the Court need not decide this issue for the reasons discussed

below.

                             II.    Legal Standard

      The Fourth Amendment protects the “right of the people to be secure in their

persons . . . against unreasonable searches and seizures.” U.S. Const. amend. IV.

When a criminal defendant moves to suppress evidence discovered pursuant to a

warrantless search, “the government carries the burden to bring the case within



                                        10
one of the exceptions to the warrant requirement.” 3A Charles Alan Wright and

Arthur R. Miller, Fed. Prac. & Proc. Crim. § 689 (4th ed. 2021). The Fourth

Amendment analysis “focus[es] on reasonableness,” which “balanc[es] the need to

search (or seize) against the invasion which the search (or seizure) entails.” United

States v. Howell, 958 F.3d 589, 597 (7th Cir. 2020) (quoting Terry, 392 U.S. at 21).

      “A seizure occurs within the meaning of the Fourth Amendment if, in the

totality of the circumstances, a reasonable person would not feel free to disregard

the police and move along.” Id. (citing Florida v. Bostick, 501 U.S. 429, 434 (1991)).

For a seizure to take place, the subject must either “actually yield to a show of

authority from the police or be physically touched by the police.” Leaf v. Shelnutt,

400 F.3d 1070, 1089 (7th Cir. 2005) (cleaned up). The “standard for determining

when a suspect has yielded to a show of authority is an objective one, viewed from

the perspective of a reasonable officer under the circumstances.” United States v.

Salazar, 609 F.3d 1059, 1068 (10th Cir. 2010); see also United States v. King, 439

F. Supp. 3d 1051, 1054 (N.D. Ill. 2020).

      “When the [seizure] is less than that involved in a full-fledged arrest, the

degree of suspicion required is less [than probable cause].” United States v. Serna-

Barreto, 842 F.2d 965, 966 (7th Cir. 1988). Under the Supreme Court’s decision in

Terry, police may stop a person “if they have reasonable suspicion that he is

engaged in criminal activity.” Howell, 958 F.3d at 597 (citing Terry, 392 U.S. at

21–22). The reasonable suspicion “inquiry is fact-intensive: [courts] look to the

totality of the circumstances to see whether police ‘ha[d] a particularized and



                                           11
objective basis for suspecting the particular person stopped of criminal activity. ’”

Id. at 597–98 (quoting United States v. Cortez, 449 U.S. 411, 417–18 (1981)).

“Reasonable suspicion requires more than a hunch but less than probable cause

and ‘considerably less than preponderance of the evidence.’”          United States v.

Richmond, 924 F.3d 404, 411 (7th Cir. 2019), cert. denied, 140 S. Ct. 1136 (2020)

(quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)). “In making a reasonable

suspicion assessment, ‘it is imperative that the facts be judged against an objective

standard: would the facts available to the officer at the moment of the seizure or

the search ‘warrant a man of reasonable caution in the belief’ that the action taken

was appropriate?’” United States v. Correa, No. 12-CR-20075, 2013 WL 3778426,

at *3 (C.D. Ill. July 19, 2013) (quoting United States v. Mancillas, 183 F.3d 682,

695–96 (7th Cir.1998)).

                                    III.   Analysis

      Morgan argues that he was seized the moment that Officer Davis opened

the vestibule door and pointed his firearm at Morgan. At that point, Morgan

asserts, the officers did not have the requisite quantum of suspicion to stop him,

because “an anonymous tip that a person is carrying a gun is, without more, [not]

sufficient to justify a police officer’s stop and frisk of that person.” Florida v. J.L.,

529 U.S. 266, 268 (2000); see also Howell, 958 F.3d at 601 (“The caution the

Supreme Court sounded in [J.L.] warrants underscoring.”). As such, the Court

must determine (1) when Morgan was seized; (2) whether the seizure was a Terry

stop, which requires reasonable suspicion of criminal activity, or an arrest, which



                                           12
requires probable cause; (3) whether the officers had sufficient suspicion to make

the stop; and (4) whether the officers had sufficient suspicion to perform the frisk

that uncovered the firearm. The Court will discuss each issue in turn.

A.    Timing of Morgan’s Seizure

      As an initial matter, the Court finds that Morgan was not seized until he

had complied fully with Officer Davis’s command to put his hands in the air. The

timing of a seizure is determined by evaluating in the totality of the circumstances.

See Howell, 958 F.3d at 597. “[C]ircumstances that might indicate a seizure [has

occurred],” include “the threatening presence of several officers, the display of a

weapon by an officer, some physical touching of the person of the citizen, or the

use of language or tone of voice indicating that compliance with the officer’s

request might be compelled.” United States v. Mendenhall, 446 U.S. 544, 554

(1980).

      Here, all the witnesses agreed that Davis and Watson approached the

vestibule with their guns drawn and pointed at Morgan. See 11/2/21 Tr. at 41:5–

10; 1/22/21 Tr. at 65:12–25, 96:2–25. That conduct was a “show of authority” by

the police; as such, Morgan is deemed to have been seized once he has submitted

to their authority. See Marquez v. Jackson, No. 13 C 3278, 2016 WL 4720017, at

*4 (N.D. Ill. Sept. 9, 2016) (recognizing that an officer who approaches a suspect

“with his gun drawn and his badge on display” has asserted his or her authority).

And an individual submits to police officers when he puts his hands up in the air

or otherwise obeys their orders. See United States v. Bey, 911 F.3d 139, 144 (3d



                                         13
Cir. 2018) (“The district court correctly ruled that the seizure occurred the moment

Bey submitted to police authority by raising his hands and turning to face the

officers who had drawn their guns.”); King, 439 F. Supp. 3d at 1054 (holding that

an individual who put his hands up while also backing away from police officers

was not seized until one of the officers grabbed the suspect’s wrist) (citing United

States v. Mosley, 743 F.3d 1317, 1327 (10th Cir. 2014)).

       Here, as discussed above, Officer Davis reasonably believed that Morgan

reached for his waistband after Davis ordered him to raise his hands and before

Morgan fully complied with this command. Thus, Morgan was not seized until

after he put his hands up in the air. See United States v. Denson, 488 F. App’x

314, 317–18 (10th Cir. 2012) (affirming district court’s finding that a suspect

reaching toward his waistband had not yet been seized and that such a reach

would be considered suspicious and evasive).

B.    Whether the Seizure Was a Terry Stop Or Arrest

      The next question is whether Morgan’s seizure was an investigative stop—

requiring reasonable suspicion—or a full-fledged arrest—requiring probable

cause. See Howell, 958 F.3d at 597–98. “The distinction between a stop and an

arrest is one of degree.” Serna-Barreto, 842 F.2d at 967. Courts consider the

totality of the circumstances, including the “officer’s intent, impression conveyed,

length of stop, questions asked, [and] search made.” Id. “The mere use or display

of force in making a stop does not necessarily transform a stop into an arrest if the

surrounding circumstances give rise to a justifiable fear for personal safety.”



                                         14
United States v. Moore, No. 1:19-CR-84-HAB, 2020 WL 3170337, at *3 (N.D. Ind.

June 15, 2020); see also United States v. Shoals, 478 F.3d 850, 853 (7th Cir. 2007)

(noting that “police officers do not convert a Terry stop into a full custodial arrest

just by drawing their weapons . . . or handcuffing the subject” (citations omitted)).

And where there is a possibility that a suspect has a weapon, measures like

drawing weapons and handcuffing the suspect are appropriate. See United States

v. Vaccaro, 915 F.3d 431, 436 (7th Cir. 2019).

      Here, because the officers were responding to a call about an individual with

a firearm and Officer Davis reasonably thought that Morgan had reached toward

his waistband, the Court finds that the officers’ use of their firearms and handcuffs

to effectuate Morgan’s seizure did not convert the Terry stop into a full-fledged

arrest.   Thus, the officers need only have had reasonable suspicion—i.e., “a

particularized and objective basis for suspecting”—that Morgan was engaging in

criminal activity for the stop to be valid. See Cortez, 449 U.S. at 417–18.

C.    Whether the Stop and Frisk Were Supported By Reasonable Suspicion

      Having established when Morgan was seized and the quantum of suspicion

required to justify that seizure, the Court turns to the degree of suspicion that

Officers Davis and Watson had, based on the facts then known to them, at the

moment Morgan was seized. See Mitchell v. City of Indianapolis, No. 18-cv-00232,

2020 WL 1532201, at *10 (S.D. Ind. Mar. 31, 2020) (noting that the sufficiency of

the officer’s suspicion “is tested by viewing ‘the facts and circumstances within [a

police officer’s] knowledge’ ‘at the moment the decision [to seize] was made,’



                                         15
disregarding later acquired information” (alterations in original) (quoting Qian v.

Kautz, 168 F.3d 949, 953–54 (7th Cir. 1999)).

      1.     The Stop

      Morgan argues that this case is controlled by the Supreme Court’s decision

in J.L., which held that “an anonymous tip that a person is carrying a gun,”

without more, is not “sufficient to justify a police officer’s stop and frisk of that

person.” 529 U.S. at 268. In that case, the police officers received an anonymous

tip much like the one at issue here: the caller “reported to the Miami–Dade Police

that a young black male standing at a particular bus stop and wearing a plaid

shirt was carrying a gun.” Id. When officers arrived at the scene, they found a

group of three young Black males; J.L. was the only one wearing a plaid shirt. Id.

Based on nothing but the anonymous 911 call, the police stopped J.L., frisked him,

and recovered a gun. Id. The Supreme Court held that the stop of J.L. violated

the Fourth Amendment, because in order to create suspicion sufficient to justify a

Terry stop, “a tip [must] be reliable in its assertion of illegality, not just in its

tendency to identify a determinate person.” Id. at 272.

      Thus, under J.L., an anonymous 911 call is “too barebones to support a frisk

[when] it identifie[s] only ‘readily observable’ traits such as race, sex, clothing,

location, and age.” Howell, 958 F.3d at 602 (quoting J.L., 529 U.S. at 272). That

said, an anonymous tip can achieve “sufficient indicia of reliability” to justify a

Terry stop in a variety of ways. J.L., 529 U.S. at 270 (cleaned up).




                                         16
      For example, the Supreme Court noted that, where an anonymous tip

predicts the subject’s behavior and officers can verify those predictions, that

enhances the reliability of the tip’s allegations of criminality. See J.L., 529 U.S.

at 270–71 (citing Alabama v. White, 496 U.S. 325, 329–32 (1990)); see also id. at

271 (noting that a tipster’s demonstrated “[k]nowledge about a person’s future

movements indicates some familiarity with that person’s affairs”). Indeed, White

is illustrative.   There, the Supreme Court held that the tip in question was

sufficiently reliable to justify the stop of a woman possessing cocaine because the

anonymous caller had predicted that the suspect would leave an apartment

building at a specified time, get into a car matching a particular description, and

drive to a named hotel. Id. (citing White, 496 U.S. at 329–32). And before the

police stopped the suspect, they surveilled her and verified that the informant had

accurately predicted the woman’s non-criminal, observable movements.            Id. at

270–71 (citing White, 496 U.S. at 329–32). As such, “[b]ecause only a small number

of people are generally privy to an individual’s itinerary, it is reasonable for police

to believe that a person with access to such information is likely to also have access

to reliable information about that individual's illegal activities.” White, 496 U.S.

at 332.

      More recently, in Navarette v. California, the Supreme Court also held that

where an anonymous caller “necessarily claim[s] eyewitness knowledge of the

alleged” criminal activity, that “lends significant support to the tip’s reliability.”

572 U.S. 393, 399 (2014). And when the report of alleged criminal activity is



                                          17
clearly contemporaneous, it will be “treated as especially reliable” because

“substantial contemporaneity of event and statement negate the likelihood of

deliberate or conscious misrepresentation.” Id. at 399–400 (quoting Fed. R. Evid.

803 advisory committee’s notes). Additionally, “when the tip is not one of general

criminality, but of an ongoing emergency,” that “might justify a search based on a

lesser showing of reliability.” United States v. Hicks, 531 F.3d 555, 558–59 (7th

Cir. 2008) (citations omitted).

      Here, the 911 call was not sufficient, by itself, to generate the requisite

reasonable suspicion to stop Morgan. Like the 911 call in J.L., the “barebones”

description of the man with the gun “identified only ‘readily observable’ traits such

as race, sex, clothing, location, and age.” See Howell, 958 F.3d at 602 (quoting

J.L., 529 U.S. at 272). The caller did not accurately predict Morgan’s movements;

on the contrary, the caller reported that the suspect would be moving north on

Morgan Street toward 56th Street, whereas Morgan was stationary and then

headed south to enter the 5648 South Morgan residence. Nor did the caller contact

law enforcement to report an ongoing emergency. See Hicks, 531 F.3d at 557, 559

(finding an ongoing emergency that distinguished the case at hand from the “mere

possession of a firearm” at issue in J.L. where the caller reported ongoing domestic

violence and the dispatcher instructed officers to respond using the codes for

“domestic disturbance” and “suspect armed”). Thus, Officers Davis and Watson

needed additional “specific and articulable facts indicating that criminal activity




                                         18
may be afoot” upon arriving at the scene before stopping any suspects found there.

See Howell, 958 F.3d at 598 (cleaned up).

       To that point, the government argues that the evasive behavior the officers

perceived as they arrived at the scene, coupled with Officer Davis’s perception that

Morgan reached toward his waistband after being confronted in the vestibule,

sufficiently bolstered the information that the officers learned from the 911 call to

create a reasonable suspicion that Morgan was engaged in criminal activity when

considering the totality of the circumstances. The government also notes that the

Englewood neighborhood is known for gun violence and drugs, which counts

“among the relevant contextual considerations in a reasonable suspicion analysis.”

See Richmond, 924 F.3d at 411–12.

       As set forth above in the Court’s factual findings, Davis knew the following

facts at the moment he seized Morgan: (1) an anonymous 911 caller had provided

a detailed and relatively unique description of an individual in a beige leather coat

with a red and white cap and black hood allegedly possessing a gun; 5 (2) the

location identified by the caller is known for gun violence; (3) a man closely

matching that description was present on the exact block identified by the caller;

(4) that man appeared to have seen an unmarked police vehicle before moving

quickly into a nearby residence; (5) the man did not stop when Davis ordered him

to “stop”; and (6) when confronted, the man appeared to reach toward his


5      In this way, this case is distinct from a case where the caller’s account “could describe
hundreds, if not thousands, of Chicagoans.” See King, 439 F. Supp. 3d at 1055 (discussing a
description of “a tall black man wearing a dark puffy coat during [the winter]”).


                                              19
waistband before putting his hands up.        After considering the totality of the

circumstances from the perspective of a reasonable officer in Davis’s position, the

Court finds that the officers’ suspicion was reasonable and sufficient to support

their seizure of Morgan.

      3.     The Frisk

      Even though the initial stop of Morgan was valid under the Fourth

Amendment, the Court must nonetheless analyze the frisk separately. “[B]ecause

a frisk is more intrusive than a stop[,] . . . the Fourth Amendment compels [an]

additional armed-and-dangerous inquiry”: a court must consider whether the

police officer can “point to specific and articulable facts” showing “that the persons

with whom he is dealing may be armed and presently dangerous.” Howell, 958

F.3d at 598; see also Ybarra v. Illinois, 444 U.S. 85, 93–94 (1979). But here, given

that the criminal activity the officers reasonably suspected was precisely that

Morgan was “armed and presently dangerous,” Howell, 958 F.3d at 598, and that

the stop and frisk happened at nearly the same time, the validity of each

essentially rises and falls together. As such, the Court finds that the officers also

had reasonable suspicion to frisk Morgan for weapons. See United States v. Adair,

925 F.3d 931, 937–38 (7th Cir. 2019) (holding that frisk was warranted where 911

call singled out the defendant from a group as the suspect likely possessing a gun,

the defendant moved evasively, and the police officer noticed a bulge in the

defendant’s pocket).




                                         20
      Thus, the Court concludes that neither the stop nor the frisk of Morgan

violated his Fourth Amendment rights.

                                CONCLUSION

      Because both the stop and the frisk of Morgan were supported by reasonable

suspicion, the Court finds that Morgan’s Fourth Amendment rights were not

violated. For the foregoing reasons, Morgan’s suppression motion is denied.


IT IS SO ORDERED.                            ENTERED: 5/28/21




                                             __________________________________
                                             JOHN Z. LEE
                                             United States District Judge




                                        21
